Exhibit 10.6

FORWARD PURCHASE AGREEMENT

This Forward Purchase Agreement (this “Agreement”) is entered into as of
April 12, 2018 between Pure Acquisition Corp., a Delaware corporation (the
“Company”), and HighPeak Energy Partners, LP, a Delaware limited partnership
(the “Purchaser”).

RECITALS

WHEREAS, the Company was formed for the purpose of effecting a merger,
amalgamation, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination with one or more businesses (a
“Business Combination”);

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-1 ( the “Registration Statement”)
for its initial public offering (“IPO”) of 36,000,000 units (or 41,400,000 units
if the IPO over-allotment option (the “IPO Option”) is exercised in full) (the
“Public Units”), at a price of $10.00 per Public Unit, each Public Unit
comprised of one share of the Company’s Class A Common Stock, par value $0.0001
per share (the “Class A Common Stock”, and the shares of Class A Common Stock
included in the Public Units, the “Public Shares”), and one-half of one warrant,
where each whole warrant is exercisable to purchase one share of Class A Common
Stock at an exercise price of $11.50 per share (the “Warrants”, and the Warrants
included in the Public Units, the “Public Warrants”);

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

WHEREAS, in connection with the IPO, the Company will undertake a private
placement that will close simultaneously with the IPO Closing of an aggregate of
9,200,000 warrants (or 10,280,000 warrants if the IPO Option is exercised in
full), each exercisable for one share of Class A Common Stock at $11.50 per
share, at a price of $1.00 per warrant (the “Private Placement Warrants”);

WHEREAS, proceeds from the IPO and the sale of the Private Placement Warrants in
an aggregate amount equal to the gross proceeds from the IPO will be deposited
into a trust account for the benefit of the holders of the Public Shares (the
“Trust Account”), as described in the Registration Statement; and

WHEREAS, the parties wish to enter into this Agreement, pursuant to which the
Purchaser shall subscribe for an aggregate of up to 15,000,000 units (the
“Forward Purchase Units”), consisting of one share of Class A Common Stock (the
“Forward Purchase Shares”) and one-half of one warrant to purchase one share of
Class A Common Stock (the “Forward Purchase Warrants”, and together with the
Forward Purchase Shares, the “Forward Purchase Securities”), for $10.00 per unit
(the “Forward Purchase Price”), or an aggregate maximum amount of $150,000,000,
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”).

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

1. Sale and Purchase.

(a) Forward Purchase Securities.

(i) The Company shall issue and sell to Purchaser, and the Purchaser shall
purchase from the Company that number of Forward Purchase Shares, up to a
maximum of 15,000,000 Forward Purchase Shares (the “Maximum Shares”) plus that
number of Forward Purchase Warrants up to a maximum of 7,500,000 Forward
Purchase Warrants (the “Maximum Warrants”) in each case as determined as set
forth in clause 1(a)(ii), for $10.00 per Forward Purchase Unit, or an aggregate
maximum amount of $150,000,000.

(ii) The number of Forward Purchase Units to be issued and sold by the Company
and purchased by the Purchaser hereunder shall equal that number which, after
payment of the aggregate Forward Purchase Price by the Purchaser, will result in
gross proceeds to the Company in an aggregate amount equal to the amount of
funds necessary for the Company to consummate the Business Combination and pay
related fees and expenses, less amounts available to the Company from the Trust
Account (after giving effect to any redemptions of Public Shares), any other
equity financing source obtained by the Company for such purpose at or prior to
the consummation of the Business Combination, and amounts the Purchaser or its
affiliates have expended to repurchase Public Warrants in any tender offer, plus
any additional amounts mutually agreed by the Company and the Purchaser that may
be retained by the post-Business Combination company for working capital or
other purposes, but in no event shall the number of Forward Purchase Shares or
Forward Purchase Warrants purchased hereunder exceed the Maximum Shares or the
Maximum Warrants, respectively.

(iii) Each Forward Purchase Warrant will have the same terms as each Private
Placement Warrant, and will be subject to the terms and conditions of the
Warrant Agreement to be entered into between the Company and Continental Stock
Transfer & Trust Company, as Warrant Agent, in connection with the IPO (the
“Warrant Agreement”). Each Forward Purchase Warrant will entitle the holder
thereof to purchase one share of Class A Common Stock at a price of $11.50 per
share, subject to adjustment as described in the Warrant Agreement, and only
whole Forward Purchase Warrants will be exercisable. The Forward Purchase
Warrants will become exercisable on the later of 30 days after the Business
Combination Closing and 12 months following the IPO Closing, and will expire
five years after the Business Combination Closing or earlier upon the
liquidation of the Company, as described in the Warrant Agreement. The Forward
Purchase Warrants will be non-redeemable and exercisable on a cashless basis so
long as they are held by the Purchaser or its Transferees (as defined below). If
the Forward Purchase Warrants are held by Persons (as defined below) other than
the Purchaser or its Transferees, the Forward Purchase Warrants will have the
same terms as the Public Warrants, as set forth in the Warrant Agreement.

 

2



--------------------------------------------------------------------------------

(iv) The Company shall require the Purchaser to purchase the Forward Purchase
Securities by delivering notice to the Purchaser, following the close of
business two (2) Business Days before the Business Combination Closing,
specifying the number of Forward Purchase Shares and Forward Purchase Warrants
the Purchaser is required to purchase, the date of the Business Combination
Closing, the aggregate Forward Purchase Price and instructions for wiring the
Forward Purchase Price. The closing of the sale of Forward Purchase Securities
(the “Forward Closing”) shall be on the same date and immediately prior to the
Business Combination Closing (such date being referred to as the “Forward
Closing Date”).

(v) At least one (1) Business Day prior to the date of the Business Combination
Closing, the Purchaser shall deliver to the Company, to be held in escrow until
the Forward Closing, the aggregate Forward Purchase Price for the Forward
Purchase Securities by wire transfer of U.S. dollars in immediately available
funds to the account specified by the Company in such notice. Immediately prior
to the Forward Closing, (A) the aggregate Forward Purchase Price shall be
released from escrow automatically and without further action by the Company or
the Purchaser, and (B) upon such release, the Company shall issue the Forward
Purchase Securities to the Purchaser in book-entry form, free and clear of any
liens or other restrictions whatsoever (other than those arising under state or
federal securities laws), registered in the name of the Purchaser (or its
nominee in accordance with its delivery instructions), or to a custodian
designated by the Purchaser, as applicable. In the event the Business
Combination Closing does not occur on the date scheduled for closing, the
Forward Closing shall not occur and the Company shall promptly (but not later
than one (1) Business Day thereafter) return the aggregate Forward Purchase
Price to the Purchaser. For purposes of this Agreement, “Business Day” means any
day, other than a Saturday or a Sunday, that is neither a legal holiday nor a
day on which banking institutions are generally authorized or required by law or
regulation to close in the City of New York, New York.

(b) Legends. Each book entry for the Forward Purchase Securities shall contain a
notation, and each certificate (if any) evidencing the Forward Purchase
Securities shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT
BY AND AMONG THE HOLDER AND THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE CHIEF FINANCIAL OFFICER OF THE COMPANY.”

 

3



--------------------------------------------------------------------------------

2. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company as follows, as of the date hereof:

(a) Organization and Power. The Purchaser is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its formation and has
all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.

(b) Authorization. The Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Purchaser, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights (as defined below) may be limited by applicable federal or
state securities laws.

(c) Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

(d) Compliance with Other Instruments. The execution, delivery and performance
by the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Purchaser, in
each case (other than clause (i)), which would have a material adverse effect on
the Purchaser or its ability to consummate the transactions contemplated by this
Agreement.

(e) Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Forward Purchase Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof in violation of
any state or federal securities laws, and that the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of law. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Forward Purchase Securities. For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity or any
government or any department or agency thereof.

 

4



--------------------------------------------------------------------------------

(f) Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Securities, as well as the
terms of the Company’s proposed IPO, with the Company’s management.

(g) Restricted Securities. The Purchaser understands that the offer and sale of
the Forward Purchase Securities to the Purchaser has not been and will not be
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser understands that the Forward Purchase Securities
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Purchaser must hold the Forward
Purchase Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Forward Purchase
Securities, or any shares of Class A Common Stock for which they may be
exercised, for resale, except as provided herein (the “Registration Rights”).
The Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Forward Purchase Securities, and on requirements relating to the Company
which are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy. The Purchaser acknowledges that the
Company has filed the Registration Statement for its proposed IPO. The Purchaser
understands that the offering of Forward Purchase Securities and transactions
contemplated hereunder are not and are not intended to be part of the IPO, and
that the Purchaser will not be able to rely on the protection of Section 11 of
the Securities Act.

(h) No Public Market. The Purchaser understands that no public market now exists
for the Forward Purchase Securities, and that the Company has made no assurances
that a public market will ever exist for the Forward Purchase Securities.

(i) High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment, and that it
will be contractually obligated to vote or cause the Sponsor to vote the Sponsor
Founder Shares in favor of the Business Combination as provided herein.

(j) Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

(k) No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Securities.

(l) Residence. The Purchaser’s principal place of business is the office or
offices located at the address of the Purchaser set forth on the signature page
hereof.

 

5



--------------------------------------------------------------------------------

(m) Adequacy of Financing. The Purchaser has available to it sufficient funds to
satisfy its obligations under this Agreement.

(o) Affiliation of Certain FINRA Members. The Purchaser is neither a person
associated nor affiliated with Oppenheimer & Co. or EarlyBirdCapital, Inc. or,
to its actual knowledge, any other member of the Financial Industry Regulatory
Authority (“FINRA”) that is participating in the IPO.

(p) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

3. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:

(a) Organization and Corporate Power. The Company is a corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of Delaware and has all requisite corporate power and authority to
carry on its business as presently conducted and as proposed to be conducted.
The Company has no subsidiaries.

(b) Capitalization. On the date hereof, the authorized share capital of the
Company consists of:

(i) 200,000,000 shares of Class A Common Stock, par value $0.0001 per share,
none of which are issued and outstanding.

(ii) 15,000,000 shares of Class B Common Stock, par value $0.0001 per share (the
“Class B Common Stock”), 10,350,000 of which are issued and outstanding as of
the date hereof. All of the outstanding shares of Class B Common Stock have been
duly authorized, are fully paid and nonassessable and were issued in compliance
with all applicable federal and state securities laws.

(iii) 1,000,000 shares of preferred stock, par value $0.0001 per share, none of
which are issued and outstanding.

(c) Authorization. All corporate action required to be taken by the Company to
authorize the Company to enter into this Agreement, and to issue the Forward
Purchase Securities at the Forward Closing, and the securities issuable upon
exercise of the Forward Purchase Warrants, has been taken or will be taken prior
to the Forward Closing. All corporate action on the part of the Company
necessary for the execution and delivery of this Agreement,

 

6



--------------------------------------------------------------------------------

the performance of all obligations of the Company under this Agreement to be
performed as of the Forward Closing, and the issuance and delivery of the
Forward Purchase Securities and the securities issuable upon exercise of the
Forward Purchase Warrants has been taken or will be taken prior to the Forward
Closing. This Agreement, when executed and delivered by the Company, shall
constitute the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

(d) Valid Issuance of Securities. The Forward Purchase Securities, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, and the securities issuable upon exercise of the
Forward Purchase Warrants, when issued in accordance with the terms of the
Forward Purchase Warrants and this Agreement, will be validly issued, fully paid
and nonassessable, as applicable, and free of all preemptive or similar rights,
taxes, liens, encumbrances and charges with respect to the issue thereof and
restrictions on transfer other than restrictions on transfer specified under
this Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchaser. Assuming the accuracy of
the representations of the Purchaser in this Agreement and subject to the
filings described in Section 3(e) below, the Forward Purchase Securities will be
issued in compliance with all applicable federal and state securities laws.

(e) Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, except for filings pursuant to
applicable state securities laws, if any, and pursuant to the Registration
Rights.

(f) Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Company’s amended and restated certificate of incorporation, as it may be
amended from time to time (the “Charter”), or other governing documents of the
Company, (ii) of any instrument, judgment, order, writ or decree to which the
Company is a party or by which it is bound, (iii) under any note, indenture or
mortgage to which the Company is a party or by which it is bound, (iv) under any
lease, agreement, contract or purchase order to which the Company is a party or
by which it is bound or (v) of any provision of federal or state statute, rule
or regulation applicable to the Company, in each case (other than clause (i))
which would have a material adverse effect on the Company or its ability to
consummate the transactions contemplated by this Agreement.

(g) Operations. As of the date hereof, the Company has not conducted, and prior
to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of its
securities.

 

7



--------------------------------------------------------------------------------

(h) No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

(i) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Purchaser in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Purchaser Parties.

4. Registration Rights; Transfer.

(a) Registration. The Company agrees that it will use its commercially
reasonable efforts to file with the SEC (at the Company’s sole cost and
expense), within thirty (30) calendar days after the Business Combination
Closing, a registration statement (the “Forward Registration Statement”)
registering the resale of the Forward Purchase Securities and the Class A Common
Stock underlying the Forward Purchase Warrants (collectively, the “Registrable
Securities”), and the Company shall use its commercially reasonable efforts to
have the Forward Registration Statement declared effective as soon as
practicable after the filing thereof; provided, however, that the Company’s
obligations to include the Registrable Securities in the Forward Registration
Statement are contingent upon the Purchaser furnishing in writing to the Company
such information regarding the Purchaser, the securities of the Company held by
the Purchaser and the intended method of disposition of the Registrable
Securities as shall be reasonably requested by the Company to effect the
registration of the Registrable Securities, and shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations.

(b) Indemnification.

(i) The Company shall, notwithstanding any termination of this Agreement,
indemnify, defend and hold harmless any Purchaser (to the extent a seller under
the Forward Registration Statement), the officers, directors, agents, partners,
members, managers, stockholders, affiliates, employees and investment advisers
of the Purchaser, each person who controls the Purchaser (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), and the officers, directors, partners,
members, managers, stockholders, agents, affiliates, employees and investment
advisers of each such controlling person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon
(A) any untrue or alleged untrue statement of

 

8



--------------------------------------------------------------------------------

a material fact contained in the Forward Registration Statement, any prospectus
included in the Forward Registration Statement or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (B) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law or any rule or regulation thereunder,
in connection with the performance of its obligations under this Section 4,
except to the extent, but only to the extent that such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding the Purchaser furnished in writing to the Company by the
Purchaser expressly for use therein. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Registrable Securities
by the Company. The Company shall notify the Purchaser promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Section 4 of which the Company is
aware.

(ii) The Purchaser shall indemnify and hold harmless the Company, its directors,
officers, agents and employees, each person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling persons, to
the fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or that are based upon any untrue or alleged untrue
statement of a material fact contained in the Forward Registration Statement,
any prospectus included in the Forward Registration Statement, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent that such untrue statements
or omissions are based solely upon information regarding the Purchaser furnished
in writing to the Company by the Purchaser expressly for use therein. In no
event shall the liability of the Purchaser be greater in amount than the dollar
amount of the net proceeds received by the Purchaser upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

(c) Transfer. This Agreement and all of the Purchaser’s rights and obligations
hereunder (including Purchaser’s obligation to purchase the Forward Purchase
Securities, may be transferred or assigned, at any time and from time to time,
in whole or in part, to one or more third parties (each such transferee, a
“Transferee”) with the written consent of the Company. Upon any such assignment:

(i) the applicable Transferee shall execute a signature page to this Agreement,
substantially in the form of the Purchaser’s signature page hereto (the “Joinder
Agreement”), which shall reflect the number of Forward Purchase Shares and
Forward Purchase Warrants to be purchased by such Transferee (the “Transferee
Securities”), and, upon such execution, such Transferee shall have all the same
rights and obligations of the

 

9



--------------------------------------------------------------------------------

Purchaser hereunder with respect to the Transferee Securities, and references
herein to the “Purchaser” shall be deemed to refer to and include any such
Transferee with respect to such Transferee and to its Transferee Securities;
provided, that any representations, warranties, covenants and agreements of the
Purchaser and any such Transferee shall be several and not joint and shall be
made as to the Purchaser or any such Transferee, as applicable, as to itself
only; and

(ii) upon a Transferee’s execution and delivery of a Joinder Agreement, the
number of Forward Purchase Shares and Forward Purchase Warrants to be purchased
by the Purchaser hereunder shall be reduced by the total number of Forward
Purchase Shares and Forward Purchase Warrants to be purchased by the applicable
Transferee pursuant to the applicable Joinder Agreement, which reduction shall
be evidenced by the Purchaser and the Company amending Schedule A to this
Agreement to reflect each transfer and updating the “Number of Forward Purchase
Shares”, “Number of Forward Purchase Warrants”, and “Aggregate Purchase Price
for Forward Purchase Securities” on the Purchaser’s signature page hereto to
reflect such reduced number of Forward Purchase Securities. For the avoidance of
doubt, this Agreement need not be amended and restated in its entirety, but only
Schedule A and the Purchaser’s signature page hereto need be so amended and
updated and executed by each of the Purchaser and the Company upon the
occurrence of any such transfer of Transferee Securities.

5. Additional Agreements and Acknowledgements of the Purchaser.

(a) Trust Account.

(i) The Purchaser hereby acknowledges that it is aware that the Company will
establish the Trust Account for the benefit of its public stockholders upon the
IPO Closing. The Purchaser, for itself and its affiliates, hereby agrees that it
has no right, title, interest or claim of any kind in or to any monies held in
the Trust Account, or any other asset of the Company as a result of any
liquidation of the Company, except for redemption and liquidation rights, if
any, the Purchaser may have in respect of any Public Shares held by it.

(ii) The Purchaser hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

(b) Voting. The Purchaser hereby agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, the Purchaser shall vote any shares of Class B
Common Stock and Class A Common Stock owned by it in favor of any proposed
Business Combination.

 

10



--------------------------------------------------------------------------------

(c) No Short Sales. The Purchaser hereby agrees that neither it, nor any person
or entity acting on its behalf or pursuant to any understanding with it, will
engage in any Short Sales with respect to securities of the Company prior to the
Business Combination Closing. For purposes of this Section, “Short Sales” shall
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

6. Listing. The Company will use commercially reasonable efforts to effect and
maintain the listing of the Public Shares and Public Warrants on the NASDAQ
Capital Market (or another national securities exchange).

7. Conditions for the Forward Closing.

(a) The obligation of the Purchaser to purchase the Forward Purchase Securities
at the Forward Closing under this Agreement shall be subject to the fulfillment,
at or prior to the Forward Closing of each of the following conditions, any of
which, to the extent permitted by applicable laws, may be waived by the
Purchaser:

(i) The Business Combination shall be consummated substantially concurrently
with the purchase of the Forward Purchase Securities;

(ii) The Business Combination shall be consummated with a company engaged in a
business that is within the investment objectives of the Purchaser;

(iii) The Company shall have delivered to the Purchaser a certificate evidencing
the Company’s good standing as a Delaware corporation;

(iv) The representations and warranties of the Company set forth in Section 3 of
this Agreement shall have been true and correct as of the date hereof and shall
be true and correct as of the Forward Closing Date, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

(v) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Forward Closing; and

 

11



--------------------------------------------------------------------------------

(vi) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.

(b) The obligation of the Company to sell the Forward Purchase Securities at the
Forward Closing under this Agreement shall be subject to the fulfillment, at or
prior to the Forward Closing of each of the following conditions, any of which,
to the extent permitted by applicable laws, may be waived by the Company:

(i) The Business Combination shall be consummated substantially concurrently
with the purchase of the Forward Purchase Securities;

(ii) The representations and warranties of the Purchaser set forth in Section 2
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Forward Closing Date, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

(iii) The Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Forward Closing; and

(iv) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.

8. Termination. This Agreement may be terminated at any time prior to the
Forward Closing:

(a) by mutual written consent of the Company and the Purchaser;

(b) automatically

(i) if the IPO is not consummated on or prior to July 31, 2018;

(ii) if the Business Combination is not consummated within 24 months from the
IPO Closing, unless extended up to a maximum of sixty (60) days in accordance
with the Charter; or

 

12



--------------------------------------------------------------------------------

(iii) if the Sponsor or the Company becomes subject to any voluntary or
involuntary petition under the United States federal bankruptcy laws or any
state insolvency law, in each case which is not withdrawn within sixty (60) days
after being filed, or a receiver, fiscal agent or similar officer is appointed
by a court for business or property of the Sponsor or the Company, in each case
which is not removed, withdrawn or terminated within sixty (60) days after such
appointment.

In the event of any termination of this Agreement pursuant to this Section 8,
the Forward Purchase Price (and interest thereon, if any), if previously paid,
and all Purchaser’s funds paid in connection herewith shall be promptly returned
to the Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 8 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

9. General Provisions.

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (i) personal delivery to the party to be notified,
(ii) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (iii) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: Pure Acquisition Corp., 421 W. 3rd Street, Suite 1000,
Fort Worth, Texas 76102, Attention: Chief Financial Officer, with a copy to the
Company’s counsel at Thompson & Knight, One Arts Plaza, 1722 Routh Street, Suite
1500, Dallas, Texas 75201, Attention: Amy Curtis.

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such email address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 9(a).

(b) No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives are
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

13



--------------------------------------------------------------------------------

(c) Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Forward Closing.

(d) Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein, constitute
the entire agreement and understanding of the parties hereto in respect of its
subject matter and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.

(e) Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(f) Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

(h) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

(i) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of New York, without
giving effect to its choice of laws principles.

(j) Jurisdiction. The parties (i) submit to the jurisdiction of the state courts
of New York and the United States District Court for the Southern District of
New York for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (ii) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in state
courts of New York or the United States District Court for the Southern District
of New York, and (iii) hereby waive, and agree not to assert, by way of motion,
as a defense, or otherwise, in any such suit, action or proceeding, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court.

 

14



--------------------------------------------------------------------------------

(k) Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

(l) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the prior written consent of the Company and
the Purchaser.

(m) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

(n) Expenses. Each of the Company and the Purchaser will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants. The Company shall be responsible for the fees of
its transfer agent; stamp taxes and all The Depository Trust Company fees
associated with the issuance of the Forward Purchase Securities and the
securities issuable upon exercise of the Forward Purchase Warrants.

(o) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

15



--------------------------------------------------------------------------------

(p) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

(q) Specific Performance. The Purchaser agrees that irreparable damage may occur
in the event any provision of this Agreement was not performed by the Purchaser
in accordance with the terms hereof and that the Company shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

[Signature page follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASER:

HIGHPEAK ENERGY PARTNERS, LP

By:  

/s/ Jack Hightower

Name:   Jack Hightower Title:   President, HighPeak Energy Partners, GP   Its
General Partner Address for Notices: HighPeak Energy Partners, LP

ATTN: Chief Financial Officer

421 W. 3rd Street, Suite 100

Fort Worth, Texas 76102 COMPANY: PURE ACQUISITION CORP. By:  

/s/ Steven W. Tholen

Name:   Steven W. Tholen Title:   Chief Financial Officer

Signature Page

To

Forward Purchase Agreement



--------------------------------------------------------------------------------

TO BE COMPLETED BY THE COMPANY

 

Number of Forward Purchase Shares:

                                 

Number of Forward Purchase Warrants

                                 

Aggregate Purchase Price for Forward Purchase Units:

   $                            

TO BE EXECUTED UPON ANY ASSIGNMENT AND/OR REVISION IN ACCORDANCE WITH THIS
AGREEMENT TO NUMBER OF “FORWARD PURCHASE SHARES,” “NUMBER OF FORWARD PURCHASE
WARRANTS,” AND “AGGREGATE PURCHASE PRICE FOR FORWARD PURCHASE SECURITIES” SET
FORTH ABOVE:

Number of Forward Purchase Shares, Number of Forward Purchase Warrants and
Aggregate Purchase Price for Forward Purchase Securities as of , 201[ ],
accepted and agreed to as of this day of , 201[ ].

 

HIGHPEAK ENERGY PARTNERS, LP

By:  

 

Name:   Title:   Address for Notices: HighPeak Energy Partners, LP

ATTN: Chief Financial Officer

421 W. 3rd Street, Suite 100

Fort Worth, Texas 76102 PURE ACQUISITION CORP.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SECURITIES

The following transfers of a portion of the original number of Forward Purchase
Shares and Forward Purchase Warrants have been made:

 

Date of Transfer

  

Transferee

  

Number of

Forward

Purchase Shares
Transferred

  

Number of

Forward

Purchase

Warrants
Transferred

  

Purchaser’s Revised
Forward Purchase
Share Amount

  

Purchaser’s Revised
Forward Purchase
Warrant Amount

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF FORWARD PURCHASE
SECURITIES:

Schedule A as of                 , 201[ ], accepted and agreed to as of this day
of             , 201[ ] by:

 

TRANSFEROR: [NAME]

By:  

 

Name:  

 

Title:  

 

TRANSFEREE: [NAME]

By:  

 

Name:  

 

Title:  

 

Schedule A

To

Forward Purchase Agreement